Citation Nr: 0025551	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right knee injury with post-
traumatic arthritis, to include a separate rating for 
instability, from October 14, 1997 to September 16, 1998.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right knee injury with post-
traumatic arthritis, to include a separate rating for 
instability, from September 16, 1998 to January 11, 1999.

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right knee replacement, from March 
1, 2000.

4.  Entitlement to service connection for a left knee 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
December 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  That rating decision denied a claim for an evaluation 
in excess of 20 percent for residuals of a right knee injury; 
and denied the veteran's application to reopen his claim of 
entitlement to service connection for a left knee disability. 

During the course of the appeal, in an April 1999 decision, 
the Board reopened a claim for service connection for a left 
knee disability, which the Board determined was well-
grounded.  In that decision, the Board also remanded the case 
to the RO for further development.  While in remand status, a 
September 1999 rating decision increased the assigned 
evaluation for the veteran's right knee disability to 30 
percent, effective from September 16, 1998; to 100 percent, 
effective from January 11, 1999 (based on prosthetic 
replacement of the knee joint); and to 30 percent, effective 
from March 1, 2000.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055).  

After further development the RO has returned the case to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  For the period from October 14, 1997, to September 16, 
1998, the service-connected right knee disability is 
manifested by arthritis and painful motion, limitation of 
motion on extension to 10 degrees, and slight ligament 
instability. 

3.  For the period from September 16, 1998 to January 11, 
1999, the service-connected right knee disability is 
manifested by arthritis and painful motion, limitation of 
motion on extension to 22 degrees, and slight ligament 
instability. 

4.  For the period from March 1, 2000, the service-connected 
right knee disability is manifested by post-operative knee 
replacement complaints of pain on motion with episodes of 
severe pain, with limited motion, incoordination, weakness, 
excessive fatigability, and swelling.

5.  A left knee disorder is etiologically related to the 
veteran's service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  The scheduler criteria for an evaluation in excess of 20 
percent for a right knee disability for the period from 
October 14, 1997 to September 16, 1998, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5256, 5260, 5261, 5262 (1999).

2.  The scheduler criteria for an evaluation in excess of 30 
percent for a right knee disability for the period from 
September 16, 1998 to January 11, 1999, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5256, 5260, 5261, 5262 (1999).

3.  The criteria for a separate 10 percent evaluation for 
right knee disability due to instability, from October 14, 
1997 to January 11, 1999, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 
5257 (1999); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

4.  The scheduler criteria for an evaluation of 60 percent 
for a right knee disability for the period from March 1, 
2000, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 
5257, 5260, 5261, 5262 (1999).

5.  A left knee disorder is due to a service-connected right 
knee disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991);  38 C.F.R. §3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for Right Knee Disorder

The appellant asserts that his service-connected right knee 
disability has worsened, thereby warranting a higher 
evaluation.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds 
that the veteran has presented a well-grounded claim for an 
increased evaluation. 

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim of entitlement to an increased 
evaluation for his service-connected medial meniscus tear 
with traumatic arthritis of the right knee has been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In reaching its decision, the Board has considered the 
complete history of the veteran's right knee disability as 
well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  However, where 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1995).  Those documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Impairment of the knee may be rated under different 
diagnostic code criteria, depending on the manifestations of 
impairment.  Impairment of a knee involving recurrent 
subluxation or lateral instability is assigned a 30 percent 
evaluation when the disability is severe, a 20 percent 
evaluation when the disability is moderate, and a 10 percent 
evaluation when the disability is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Knee disability may be evaluated as to limitation of flexion 
or extension of the leg. Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, a 10 percent evaluation when limitation is to 10 
degrees, and a noncompensable evaluation when limitation is 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Precedent opinions by the 
VA General Counsel provide that separate ratings may be 
assigned for knee instability (Code 5257) and arthritis with 
limitation of motion (Codes 5003, 5010).  VAOPGCPREC 9-98 and 
23-97.
However, the record shows that since the January 1999 
surgery, the veteran has a prosthetic replacement of the 
right knee and these opinions are not applicable since then.

Subsequent to the veteran's January 1999 knee replacement, 
his right knee is rated as 30 percent disabling from March 1, 
2000, pursuant to Diagnostic Code 5055.   
Under Diagnostic Code 5055, a prosthetic replacement of the 
knee joint will be assigned a 100 percent rating for one year 
following implantation of the prosthesis. A prosthetic 
replacement of the knee joint, with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity will be assigned a 60 percent rating.  A 
prosthetic replacement of the knee joint, with intermediate 
degrees of residual weakness, pain or limitation of motion 
will be rated by analogy to Diagnostic Codes 5256 (ankylosis 
of the knee), 5261 (limitation of extension of the leg), or 
5262 (tibia and fibula impairment; with malunion or nonunion 
with loose motion, requiring a brace).  A minimum rating of 
30 percent will be assigned for a prosthetic replacement of 
the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Regarding the veteran's increased rating claim, the relevant 
clinical record includes private clinical treatment records 
in the 1990's through August 1999; and reports of VA 
orthopedic examinations including in November 1997 and 
January 2000.  Private clinical records from 1990 through 
August 1999 include records of treatment for knee 
symptomatology and pertinent medical statements.  In an 
October 1996 statement, S. Christopher Lee, M.D., reported on 
findings of X-ray examination, concluding with an impression 
of advanced osteoarthritis with narrowing of joints.  

In another October 1996 statement, Thomas L. Pommering, D.O., 
noted that the veteran had significant advanced 
osteoarthritis of both knees, and significant loss of motion 
in both flexion and extension.  The statement noted that both 
knees were hypertrophic, had constant effusions and were 
tender to palpation.  The veteran's gait was significantly 
affected by this, especially with the loss of full extension.  
The veteran's physical status was noted to significantly 
affect his activities of daily living and prevented him from 
prolonged walking or standing due to pain.  The veteran was 
currently receiving intermittent intra-articular cortisone 
injections and oral anti-inflammatory medication.    

During a November 1997 VA orthopedic examination, the veteran 
reported complaints of constant pain in the right knee.  The 
pain would become severe if he walked much more than one 
block, and even if slightly less than one block.  On 
examination, his gait was very characteristic.  He walked 
with a short stance on the left and a bent knee, bilaterally, 
with the left more bent than the right.  The right knee 
showed a range of motion from 165 to 130 degrees, which was 
noted as a 15 degree flexion deformity.  The right knee had 
2+ crepitation; and some instability on anterior drawer sign.  
The medial and collateral ligaments were satisfactory.  His 
thighs at 10 cm above the patella measured 57 cm on the left 
and 54 cm on the right, indicating substantive right thigh 
atrophy.  The greatest circumference of the calf was 47 cm 
bilaterally.  The report contains an impression of severe 
degenerative joint disease of both knees.

In a September 1998 statement, Dr. Pommering reported that 
the veteran had chronic knee pain and had been recently 
diagnosed with advanced osteoarthritis.  The veteran was on 
chronic nonsteroidal anti-inflammatories and received several 
intra-articular corticosteroid injections a year to be able 
to carry out activities of daily living.  The statement 
reported findings from an August 1998 private examination of 
the veteran's right knee.  On examination at that time, the 
veteran had a particularly abnormal gait due to the inability 
to extend both knees.  The knee was hypertrophic and swollen, 
and the veteran had a chronic 1-2+ effusion, and 2-3+ 
crepitus.  The report noted atrophy in both quadriceps.  At 5 
cm proximal to the superior pole of the patella, the veteran 
measured 50 cm on the right and 52 cm on the left side.  
Quadricep tone was subjectively decreased.  The right knee 
showed a maximal range of motion of 76 degrees of flexion and 
22 degrees of extension.  The right knee had a slight 
increased anterior translation during Lachman's test.  The 
report noted that there was collateral ligament instability 
on the medial, and lateral sides seemed to be stable.  
Neurovascular examination was intact.  

The September 1998 statement from Dr. Pommering noted a 
significant deterioration of the veteran's ability to extend 
and flex his knee since a previous evaluation in October 
1996.  The statement noted that in October 1996, on the right 
side the veteran was able to extend to 10 degrees, and to 
flex to 74 degrees.  The statement noted that the veteran had 
had a deterioration in his ability to do his activities of 
daily living and was requiring more frequent injections.  Dr. 
Pommering thought that the veteran was experiencing more 
intense and chronic pain than three years ago.  Dr. Pommering 
noted that radiographically, the veteran continued to show 
advanced tri-compartmental degenerative joint disease.
 
Private medical records include a September 1998 report of 
bilateral knee assessment.  At that time, the veteran's 
complaints included severe pain, swelling, instability, 
grating, giving away and stiffness, all occurring with 
activity.  On examination, the examiner noted that the 
veteran was able to ascend and descend stairs but required 
use of the handrail, and could walk up to 2 blocks.  No 
assistive devices were needed to ambulate.  There was severe 
patello-femoral crepitation of both knees.  The veteran 
demonstrated slow and cautious range of motion, of 85 
degrees.  Tibio-femoral alignment was 1-4 degrees varus; 
anteroposterior stability was less than 5 mm; mediolateral 
stability was less than 5 degrees; flexion contracture was 16 
to 20 degrees; and no extension lag was noted.  X-ray 
examination of the right knee demonstrated joint space 
narrowing, sclerosis, osteophyte and cyst formation.  The 
patella femoral joint was narrowed with osteophytes.  There 
was severe tricompartmental arthrosis of the knee.  The 
impression was traumatic arthritis.  The veteran underwent 
primary right total knee arthroplasty in January 1999.  
 
The report of a January 2000 VA orthopedic examination shows 
that the veteran reported complaints including that since his 
January 1999 surgery, he had continued to be symptomatic in 
the right knee, which had very little function and was 
unstable.  The veteran was taking anti-inflammatory 
medications, and had episodes of severe knee pain and 
instability on a regular basis, approximately 5 to 6 times a 
month.  On examination, the veteran demonstrated a slow, 
deliberate gait and did not require ambulatory aids.  
Examination of the right knee showed a range of motion from 5 
degrees of extension to 35 degrees of flexion.  He had a 
moderate effusion and the ligaments were normal.  X-rays 
showed the implant in satisfactory position with no 
significant abnormalities.  The diagnosis was that the right 
knee had osteoarthritis/degenerative joint disease, status 
post total knee replacement.  The report noted that the 
claims file was reviewed.  The report noted that the veteran 
had reported flare-ups, 5 to 6 times per month; and did have 
incoordination, weakened movement and fatigability due to his 
knee condition.  His range of motion was quite limited and he 
had reduced activity level.  The report noted that this had 
led to incoordination, weakened movement, and excessive 
fatigability.  

The veteran's claim for an increase was received October 14, 
1997.  His right knee disability is assigned a disability 
rating of 20 percent prior to September 16, 1998; 30 percent 
from September 16, 1998 until January 11, 1999; 100 percent 
from January 11, 1999 until March 1, 2000; and 30 percent 
from March 1, 2000.

A.  Evaluation For The Period From October 14 1997 through to 
January 11, 1999

For the period prior to the January 11, 1999 knee 
replacement, the Board finds that an evaluation greater than 
20 percent (from October 14, 1997 to September 16, 1998), or 
greater than 30 percent (from September 16 1998 to January 
11, 1999) is not warranted for the veteran's right knee 
disability based on limitation of motion.
Prior to September 16, 1998, there is no showing of 
limitation of motion with flexion limited to 30 degrees; or 
with extension limited to 15 degrees, such as to warrant an 
increase in excess of 20 percent.  

The medical evidence does not show that the veteran meets the 
criteria for an increase to 30 percent prior to the statement 
from Dr. Pommering received September 16, 1998.  That 
statement noted findings of a maximal range of motion 
including 22 degrees of extension, compared to 10 degrees of 
extension found earlier, in October 1996.  From September 16, 
1998 to January 11, 1999, there is no showing of limitation 
of motion with extension limited to 30 degrees, such as to 
warrant an increase in excess of 30 percent for that period.  
In September 1998 the knee demonstrated 22 degrees of 
extension.  During this period, the veteran is already 
evaluated at the maximum rating of 30 percent assignable 
under Diagnostic Code 5260 for limitation of flexion.  

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability (Code 
5257) and arthritis with limitation of motion (Codes 5003, 
5010).  VAOPGCPREC 9-98 and 23-97.  The record shows that the 
right knee has demonstrated instability, and as noted, the 
veteran has been diagnosed with arthritis, and is already 
assigned ratings based on limitation of motion during the 
period prior to his January 1999 knee replacement.  The knee 
may also be evaluated on the basis of the finding of 
instability.  During VA examination in November 1997, the 
examiner noted findings of some instability in the veteran's 
knee.  There are private findings in September 1998, that the 
right knee manifested collateral medial ligament instability, 
also characterized as chronically unstable and subluxating.  
At that time, the report noted that anteroposterior stability 
was less than 5 mm, and mediolateral stability was less that 
5 degrees.  Based on the foregoing, the Board finds that a 
separate evaluation of 10 percent is warranted under 
Diagnostic Code 5257 for instability.  However, also based on 
the foregoing, the Board does not find clinical evidence 
showing more than slight recurrent subluxation or lateral 
instability as to warrant an increase in excess of 10 percent 
under that code.  Therefore, the Board finds that a separate 
10 percent rating is warranted for the period from October 
14, 1997 to January 11, 1999, for the right knee disability.

B.  Evaluation For The Period From March 1, 2000

The veteran's right knee disability is currently evaluated as 
30 percent disabling  under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, effective from March 1, 2000.  That code provides 
a minimum evaluation of 30 percent for knee replacement 
(prosthesis).  A higher rating of 60 percent, under 
Diagnostic Code 5055 requires chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Also, with intermediate degrees of residual weakness, pain or 
limitation of motion, a higher rating may be attainable by 
rating by analogy to Diagnostic Codes 5256, 5261, or 5262. 

As noted above, there is no clinical evidence of ankylosis, 
or impairment of the tibia and fibula with nonunion, with 
loose motion, requiring a brace, as to warrant an increase 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262.

Based on a review of the record, the Board finds that the 
evidence shows a disability picture reflective of criteria 
required to warrant an evaluation of 60 percent under 
Diagnostic Code 5055.  The veteran's right knee disability 
picture as reflected in the January 2000 VA examination, 
shows that the veteran's service-connected right knee 
disorder manifests chronic residuals consisting of episodes 
of severe painful motion and weakness in the right lower 
extremity.  During January 2000 VA examination, the report 
noted that the veteran had reported flare-ups, 5 to 6 times 
per month; and that he did have incoordination, weakened 
movement and fatigability due to his knee condition.  His 
range of motion was quite limited and he had reduced activity 
level.  This had led to incoordination, weakened movement, 
and excessive fatigability.  Accordingly, the Board finds 
that an evaluation of 60 percent is warranted under the 
specific criteria of Diagnostic Code 5055.  The record does 
not show findings reflective of criteria necessary to warrant 
an evaluation in excess of 60 percent for the period from 
March 1, 2000, under any relevant diagnostic criteria.

C.  Conclusion

Regarding the respective time periods under consideration, as 
there is no clinical evidence of ankylosis, there is no basis 
for an evaluation under provisions of Diagnostic Code 5256, 
which provides for evaluation for knee ankylosis.  Also, the 
examination findings do not show impairment of the tibia and 
fibula with nonunion, with loose motion, requiring a brace, 
as to warrant an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. While the 
appellant complains of chronic pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the respective 
evaluations assigned.  He ambulated with a slow, deliberate 
gait and did not require ambulatory aids at his January 2000 
VA examination, and there was only moderate effusion in the 
knee.  Accordingly, these regulations do not provide a basis 
for an increased rating for the veteran's service-connected 
right knee disorder.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  There has been 
no showing that service-connected right knee disability has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  The Board finds that 
the respective evaluations assigned appropriately take into 
account such impairment as the veteran has reported.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App.  218, 227 
(1995).

II.  Service Connection for a Left Knee Disorder

The veteran essentially maintains that he has a left knee 
disorder which is secondary to his service-connected right 
knee disorder.  He maintains that the right knee gave out 
causing a fall and injury to the left knee and thereby 
resulted in permanent disability in the left knee.

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
appellant is found to have presented a claim for service 
connection that is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
appellant's claim and that no further assistance to him is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a).  Service connection may be granted on a secondary 
basis for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  Moreover, when aggravation of a non-service 
connected disorder is proximately due to or the result of a 
service-connected condition, the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation is compensable.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In light of all the evidence of record, the Board finds that 
the appellant's left knee disorder is related to service in 
that there is competent evidence of a current left knee 
disorder etiologically related to the service-connected right 
knee disorder.

In this regard, the Board notes that there is no evidence 
that the veteran's left knee disorder is directly related to 
service.  The first competent evidence of a left knee 
disorder is shown in a September 1970 private medical record, 
which noted that the veteran injured his knee in March 1970 
at the same time he broke his ankle with buckling and locking 
in the left knee and pain over the medial joint since.  The 
September 1970 record contains an impression of tear of the 
medial meniscus of the left knee.  Private medical records 
show that he underwent arthrotomy of the left knee for 
recurrent knee difficulties; that he had a torn meniscus; and 
that a medial meniscectomy was performed.

Subsequent medical records show that during a November 1979 
VA examination, the veteran complained of stiffness, pain and 
loss of extension and mobility of the left knee.  X-ray 
examination showed bilateral osteoarthritic changes in both 
knees.  

In a lay statement received in October 1997 and dated in 
April 1992, an acquaintance of the veteran stated that he 
witnessed the veteran's right knee collapse on many 
occasions.  He stated that on one such occasion in November 
1969, the veteran's right knee collapsed, after which he 
drove the veteran to the hospital where the veteran was 
diagnosed as having suffered a broken left ankle and torn 
cartilage in the left knee.  The lay statement also noted 
that subsequently in November 1969,  the veteran had to 
undergo surgery to remove cartilage in the left knee as a 
result of the fall. 

The report of a November 1997 VA examination contains an 
impression of severe degenerative joint disease of both 
knees.  

In a September 1998 statement, Dr. Pommering reported that 
the veteran related having recurrent give-way episodes of his 
right knee, which led to an injury in 1969 when the right 
knee buckled, causing a shift to the left knee that twisted 
and was injured.  This then led to another surgery involving 
an arthrotomy and medial meniscectomy of the left knee.  The 
statement reported on physical examination findings.  Dr. 
Pommering opined that a chronically unstable and subluxating 
right knee could have predisposed the veteran to having a 
give-away episode on the contralateral left knee, which had 
in turn been responsible for the advanced osteoarthritis in 
both knees.  Dr. Pommering noted that prior to 1969, the 
veteran had no previous history of a left knee injury or 
disability.  On this basis he opined that the veteran's left 
knee was originally injured due to chronic instability of the 
right knee, which also led to advanced traumatic arthritis.

During a January 2000 VA examination, the examiner recounted 
the veteran's clinical history and his reported history of 
injury in 1969 when his right knee buckled, causing him to 
shift weight onto the left knee, injuring the left knee.  The 
report of examination noted left knee surgery in 1969 
(meniscectomy), and subsequent continued complaints of 
bilateral knee pain, swelling, and instability in the years 
thereafter.  The report noted that the veteran eventually 
developed progressive osteoarthritis and degenerative joint 
disease of both knees, and underwent bilateral total knee 
replacement in January 1999, with continued symptoms 
afterwards.  After examination, the report contains a 
diagnosis of bilateral knee osteoarthritis/degenerative joint 
disease, status post bilateral total knee replacement.  The 
examiner noted his review of the claims file, and opined that 
assuming the history (fall injury to the left knee in 1969) 
was true, that the examiner felt that the left knee injury of 
1969 was a direct result of the collapse of the service-
connected right knee disorder.  On that basis, the examiner 
opined that the left knee disorder appeared to be service 
related.  

The Board has based its decision on the foregoing, 
particularly the lay statement witnessing the fall, the 
opinion of the veteran's treating physician, Dr. Pommering, 
and the January 2000 VA examination opinion discussed above.  
The Board finds that the veteran's statements regarding a 
fall caused by the right knee disorder is credible, and 
consistent with that of a lay witness at that time; and not 
inconsistent with medical evidence proximate to the original 
left knee injury.  Both Dr. Pommering and the January 2000 VA 
examination report indicate an opinion that on the basis of 
the veteran's reported history, which the Board finds 
credible, that the left knee disorder was etiologically 
related to the service-connected right knee disability.  
Assigning any remaining reasonable doubt in the veteran's 
favor, the Board finds that the appellant's left knee 
disability is etiologically related to his service-connected 
right knee disorder.  Accordingly, service connection for a 
left knee disability on a secondary basis is warranted.  38 
U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. § 3.310(a).











ORDER

An increased evaluation for residuals of a right knee injury 
with post-traumatic arthritis, from October 14, 1997 to 
January 11, 1999, is denied.

A separate 10 percent evaluation is granted for instability 
in the right knee, from October 14, 1997 to January 11, 1999, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 60 percent evaluation is granted for residuals of a right 
knee injury with post-traumatic arthritis, from March 1, 
2000, subject to the laws and regulations governing the award 
of monetary benefits.

Service connection for a left knee disorder is granted.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals




 

